Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to application filed 03/21/2022.
Claims 1-20 are pending in this application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/21/2022 has been placed in record and considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The claims are drawn to "computer-readable medium".  According to applicant’s specification “A computer-readable medium may comprise a computer data storage medium such as random access memory (RAM), read-only memory (ROM), non-volatile random access memory (NVRAM), electrically erasable programmable read- only memory (EEPROM), Flash memory, magnetic or optical data storage media, and the like. In some examples, an article of manufacture may comprise one or more computer- readable storage media. In some examples, the computer-readable storage media may comprise non-transitory media. The term "non-transitory" may indicate that the storage medium is not embodied in a carrier wave or a propagated signal ([0071]-[0072]). 
Applying the broadest reasonable interpretation in light of the specification and taking into account the meaning of the words in their ordinary usage as they would be understood by one of ordinary skill in the art (see MPEP 211.01), the claim as a whole covers a transitory signal, which does not fall within the definition of a process, machine, manufacture, or composition of matter (see, e.g., In re Nuitjen, Fed. Cir. Sept. 20, 2007) (slip. Op. at 18) ("A transitory, propagating signal ... is not a process, machine, manufacture, or composition of matter. Thus, such a signal cannot be patentable subject matter.")

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937,214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patented Case No. 11,316,738 B2. Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-20 of the current application perform the same steps or limitations recited by claims 1-20 of U.S. Patented Case No. 11,316,738 B2 as detailed below by the examiner.  

Claim 1-20
Current Application
Claim 1-20
Patent Case No. 11,316,738 B2
Claim 1: A method comprising: 
receiving an indication of a selection of a device agnostic service characteristic;
associating, in accordance with the device agnostic service characteristic, an access profile with a physical or virtual interface of a network device of a plurality of network devices, the access profile having one or more device agnostic attributes defining the selected device agnostic service characteristic; and 
determining, based at least in part on the one or more device agnostic attributes of the access profile associated with the physical or virtual interface, one or more device specific configuration commands and configuration parameters that conform with a configuration interface of the network device.

Claim 1. A method comprising:
obtaining hardware configuration information for each of a plurality of network devices;
receiving an indication of a selection of a service access point of a first network device of the plurality of network devices;
receiving an indication of a selection of a device agnostic service characteristic, the device agnostic service characteristic comprising a Class of Service (CoS) marking characteristic or a CoS shaping characteristic;
associating an access profile with the selected service access point in accordance with the device agnostic service characteristic, the access profile having one or more device agnostic attributes defining the selected device agnostic service characteristic; and
determining, based at least in part on the one or more device agnostic attributes of the access profile associated with the selected service access point, one or more device specific configuration commands and configuration parameters that conform with a first configuration interface of the first network device


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moyer et al. (US 2003/0135596 A1).
Regarding claim 1, Moyer discloses a method comprising: 
receiving an indication of a selection of a device agnostic service characteristic ([0009]:  Service templates provide vendor-neutral end-to-end requirements for enabling a particular service within a customer premise network. The system uses the obtained service template to invoke a configuration generator that generates vendor-neutral device-configuration settings for the device types that can comprise a network);
associating, in accordance with the device agnostic service characteristic, an access profile with a physical or virtual interface of a network device of a plurality of network devices, the access profile having one or more device agnostic attributes defining the selected device agnostic service characteristic ([0009]:  the system invokes an adaptor module that translates the vendor-neutral device-configuration settings determined for the requested service to vendor-specific device-configuration settings. [0022]:  The configuration generator accesses the service database 204 to obtain the service template 220 for the requested service and using this service template, derives vendor-neutral device-configurations required to enable the selected service (e.g., NAT port forwarding configurations, firewall configurations, and host device configurations); and 
determining, based at least in part on the one or more device agnostic attributes of the access profile associated with the physical or virtual interface, one or more device specific configuration commands and configuration parameters that conform with a configuration interface of the network device ([0019]:  the configuration manager invokes the adaptor module 214 to translate the vendor-neutral device-configuration settings determined for the requested service to vendor-specific device-configuration settings and to communicate these settings to the particular devices 104-112 within a customer premise network 100 to configure these device and to enable the service).

Regarding claim 4, Moyer discloses the method of claim 1, wherein the physical interface comprises a network interface of a switch, router, or server ([0004], [0022]:  using this service template, derives vendor-neutral device-configurations required to enable the selected service (e.g., NAT port forwarding configurations, firewall configurations, and host device configuration).

Regarding claim 20; the claim is interpreted and rejected for the same reason as set forth in claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-3, 6, 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Moyer in view of Rao D.S. et al. (herein after Rao, US 9,094,299 B1).
Regarding claim 2, Moyer discloses the method of claim 1.  
However, Moyer does not discloses further comprising: providing the one or more device specific configuration commands and configuration parameters to the network device via the configuration interface.  
In an analogous art, Rao discloses further comprising: providing the one or more device specific configuration commands and configuration parameters to the network device via the configuration interface (column 10, 56-66:  Control unit 20 includes management interface module 24 by which a client, for example administrator 12 of FIG. 1, directly or remotely, accesses and configures resources within network device 14 and obtains operational information for those resources. In this example, management interface module 24 includes CLI module 28 and NETCONF module 30 that handle requests for establishing, respectively, CLI and NETCONF communication sessions and interpret, respectively, CLI and NETCONF remote procedure calls (RPC), commands, and other instructions on behalf of management daemon module 26).
Therefore, it would have been obvious before the effective filed date of the claimed invention to a person having ordinary skill in the art to modify Moyer to comprise “further comprising: providing the one or more device specific configuration commands and configuration parameters to the network device via the configuration interface” taught by Rao.
One of ordinary skilled in the art would have been motivated because it would have enabled to send commands for device configuration via a management interface (Rao, column 10, 56-66). 

Regarding claim 3, Moyer discloses the method of claim 1.
However, Moyer does not disclose wherein the virtual interface comprises a Virtual Local Area Network (VLAN) interface.
In an analogous art, Rao discloses wherein the virtual interface comprises a Virtual Local Area Network (VLAN) interface (column 17, 44-61:  During the CLI session, management interface module 66 and management daemon module 68 may receive one or more RPC to specify generic (e.g., template) configuration data 76 for the vpn-service. ([edit groups vpn-service-template-group interfaces], cli# set ge-0/0/0 unit 101 encapsulation vlan-bridge, cli# set ge-0/0/0 unit 101 vlan-tags outer 0).
Therefore, it would have been obvious before the effective filed date of the claimed invention to a person having ordinary skill in the art to modify Moyer to comprise “wherein the virtual interface comprises a Virtual Local Area Network (VLAN) interface” taught by Rao.
One of ordinary skilled in the art would have been motivated because it would have enabled to send commands for device configuration via a management interface (Rao, column 10, 56-66). 

Regarding claim 6, Moyer discloses the method of claim 1.
However, Moyer does not disclose wherein the network device comprises a first network device and the configuration interface comprises a first configuration interface, wherein a second network device has a second configuration interface different from the first configuration interface; wherein the access profile is associated with a physical or virtual interface of the second network device; wherein the method further comprises: determining, based at least in part on the one or more device agnostic attributes of the access profile associated with the physical or virtual interface of the second network device, one or more device specific configuration commands and configuration parameters that conform with the second configuration interface.
In an analogous art, Rao discloses wherein the network device comprises a first network device and the configuration interface comprises a first configuration interface, wherein a second network device has a second configuration interface different from the first configuration interface (Rao, column 5, 40-43: administrator 12 uses device management system 10 or a local workstation to interact directly with a management interface of each of elements 5 using a user interface); wherein the access profile is associated with a physical or virtual interface of the second network device (Rao, column 14, 52-58:  The RPC may include a configuration script identifier as well as values associated with the selected candidate configuration parameters that the configuration script is configured to receive. The format of the RPC is defined by the common API associated with a particular service, for configuring each of elements 5 and network device 14 of network 2); wherein the method further comprises: determining, based at least in part on the one or more device agnostic attributes of the access profile associated with the physical or virtual interface of the second network device, one or more device specific configuration commands and configuration parameters that conform with the second configuration interface (Rao, column 6, 56-61: The configuration scripts executing on each of elements 5 translate these parameter values into unique NETCONF configuration commands that meet the criteria of the schema of the underlying one of elements 5 where the configuration scripts are being executed).
Therefore, it would have been obvious before the effective filed date of the claimed invention to a person having ordinary skill in the art to modify Moyer to comprise “wherein the network device comprises a first network device and the configuration interface comprises a first configuration interface, wherein a second network device has a second configuration interface different from the first configuration interface; wherein the access profile is associated with a physical or virtual interface of the second network device; wherein the method further comprises: determining, based at least in part on the one or more device agnostic attributes of the access profile associated with the physical or virtual interface of the second network device, one or more device specific configuration commands and configuration parameters that conform with the second configuration interface” taught by Rao.
One of ordinary skilled in the art would have been motivated because it would have enabled to send commands for device configuration via a management interface (Rao, column 10, 56-66). 

Regarding claim 8, Moyer-Rao discloses the method of claim 6, wherein the one or more attributes defining the device agnostic service characteristic are agnostic with respect to a first vendor of the first network device and agnostic with respect to a second vendor of the second network device, wherein the first vendor is different from the second vendor (Moyer, [0018]:  Service templates provide vendor neutral end-to-end requirements for enabling a particular service within a customer premise network.. The device database 206 maintains device templates 222 for vendor specific devices).  
Regarding claim 9, Moyer disclose the method of claim 1.
However, Moyer does not disclose further comprising: receiving a selection of a Virtual Local Area Network (VLAN) communicatively coupled to a plurality of network devices, wherein determining the one or more device specific configuration commands and configuration parameters comprises determining the one or more device specific configuration commands and configuration parameters for each of the plurality of network devices.
In an analogous art, Rao discloses further comprising: receiving a selection of a Virtual Local Area Network (VLAN) communicatively coupled to a plurality of network devices, wherein determining the one or more device specific configuration commands and configuration parameters comprises determining the one or more device specific configuration commands and configuration parameters for each of the plurality of network devices (Rao, column 19, 23-35:  administrator 12 may use device management system 10 to select one or more of the candidate configuration parameters to include as configurable attributes in the configuration script. Script builder module 70 may receive a selection of the one or more candidate configuration parameters from management interface module 66 and management daemon module 68. In this example, administrator 12 selects "all". In other words, administrator 12 selects and option to generate a configuration script that uses all of the leaf nodes of the template configuration data as configurable parameters. In one example, the selected candidate configuration parameters satisfy the common API of a particular service, e.g. the vpn-service. (Enter parameter name for: 5.interfaces/interface/unit/family/bridge/vlan-id). Column 6, 45-62:  That is, as described herein, rather than individually formatting each set of NETCONF calls to conform to the device-specific schemas of each of elements 5, device management system 10 uses the same set of NETCONF calls to configure each of elements 5 for a particular service. In other words, device management system 10 uses the same set of NETCONF calls for configuring each of elements 5, irrespective of the individual schemas of elements 5. Each of elements 5 executes a custom, device-specific configuration script that is invoked and receives parameter values according to a standard set of NETCONF calls, defined by a common API. The configuration scripts executing on each of elements 5 translate these parameter values into unique NETCONF configuration commands that meet the criteria of the schema of the underlying one of elements 5 where the configuration scripts are being executed. Moreover, the device-specific configuration scripts may be automatically generated for each of elements 5).
Therefore, it would have been obvious before the effective filed date of the claimed invention to a person having ordinary skill in the art to modify Moyer to comprise “further comprising: receiving a selection of a Virtual Local Area Network (VLAN) communicatively coupled to a plurality of network devices, wherein determining the one or more device specific configuration commands and configuration parameters comprises determining the one or more device specific configuration commands and configuration parameters for each of the plurality of network devices ” taught by Rao.
One of ordinary skilled in the art would have been motivated because it would have enabled to send commands for device configuration via a management interface (Rao, column 10, 56-66). 

Claims 5 /are rejected under 35 U.S.C. 103 as being unpatentable over Moyer in view of McKeown et al. (US 2004/0261116 A1).
Regarding claim 5, Moyer discloses the method of claim 1.
However, Moyer does not disclose wherein the device agnostic service characteristic comprises a Class of Service (CoS) marking characteristic or a CoS shaping characteristic.
In an analogous art, McKeown discloses wherein the device agnostic service characteristic comprises a Class of Service (CoS) marking characteristic or a CoS shaping characteristic ([1473]:  he VPN provisioning system described herein is vendor-agnostic and enables central or distributed end-to-end VPN provisioning from a single front-end. [1569], [1584]:  The operator enters the QoS parameters, for example traffic marking, congestion avoidance and class-of-service In order to complement the CoS capabilities, MPLS IIP VPN preferably handles the traffic shaping configurations by configuring the PE or the CE egress interfaces and marking the traffic with D-WRED and Generic Traffic Shaping (GTS). ).
Therefore, it would have been obvious before the effective filed date of the claimed invention to a person having ordinary skill in the art to modify Moyer to comprise “wherein the device agnostic service characteristic comprises a Class of Service (CoS) marking characteristic or a CoS shaping characteristic” taught by McKeown.
One of ordinary skilled in the art would have been motivated because it would have enabled central or distributed end-to-end VPN services provisioning from a single front-end (McKeown, [1473]). 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Moyer in view Rao, as applied to claim 6, in further view of Thakor (US 2003/0220986 A1).
Regarding claim 7, Moyer-Rao discloses the method of claim 6.
However, Moyer-Rao does not disclose wherein the one or more attributes defining the device agnostic service characteristic are agnostic with respect to a first network operating system executable by the first network device and agnostic with respect to a second network operating system executed by the second network device, wherein the first network operating system is different from the second network operating system.
In an analogous art, Thakor discloses wherein the one or more attributes defining the device agnostic service characteristic are agnostic with respect to a first network operating system executable by the first network device and agnostic with respect to a second network operating system executed by the second network device, wherein the first network operating system is different from the second network operating system ([0020], [0039]:  the schema can include a device-neutral representation of the configuration commands available to a particular class of network devices. For example, a schema could include an XML representation of the command line interface (CLI) commands available to a Cisco router of a particular model and with a particular OS).
Therefore, it would have been obvious before the effective filed date of the claimed invention to a person having ordinary skill in the art to modify Moyer-Rao to comprise “wherein the one or more attributes defining the device agnostic service characteristic are agnostic with respect to a first network operating system executable by the first network device and agnostic with respect to a second network operating system executed by the second network device, wherein the first network operating system is different from the second network operating system” taught by Thakor.
One of ordinary skilled in the art would have been motivated because it would have enabled to utilize a single, standard configuration format and thereby limit the need for these costly customizations (Thakor, [0041]). 

Claims 10, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moyer et al. (US 2003/0135596 A1) in view of Khambatkone et al. (US 2016/0294611 A1).
Regarding claim 10, Moyer discloses a controller comprising: one or more processors coupled to a memory, the memory including executable instructions to cause the one or more processors to: 
receive an indication of a selection of a device agnostic service characteristic ([0009]:  Service templates provide vendor-neutral end-to-end requirements for enabling a particular service within a customer premise network. The system uses the obtained service template to invoke a configuration generator that generates vendor-neutral device-configuration settings for the device types that can comprise a network); 
associate, in accordance with the device agnostic service characteristic, an access profile with a physical or virtual interface of a network device of a plurality of network devices, the access profile having one or more device agnostic attributes defining the selected device agnostic service characteristic ([0009]:  the system invokes an adaptor module that translates the vendor-neutral device-configuration settings determined for the requested service to vendor-specific device-configuration settings. [0022]:  The configuration generator accesses the service database 204 to obtain the service template 220 for the requested service and using this service template, derives vendor-neutral device-configurations required to enable the selected service (e.g., NAT port forwarding configurations, firewall configurations, and host device configurations); and 
determine, based at least in part on the one or more device agnostic attributes of the access profile associated with the physical or virtual interface, one or more device specific configuration commands and configuration parameters that conform with a configuration interface of the network device ([0019]:  the configuration manager invokes the adaptor module 214 to translate the vendor-neutral device-configuration settings determined for the requested service to vendor-specific device-configuration settings and to communicate these settings to the particular devices 104-112 within a customer premise network 100 to configure these device and to enable the service).
However, Moyer does not disclose a Software Defined Network (SDN) controller.
In an analogous art, Khambatkone discloses a Software Defined Network (SDN) controller ([0046]:  mapping is made possible by the normalized data models 198 that include transformation or mapping mechanisms for mapping device-neutral or device-agnostic configuration commands into device-specific configuration commands. [0055]: NetConf and YANG provide the tools that network administrators need to automate configuration tasks across heterogeneous devices in a software-defined network (SDN). [0056]:  normalized data models 198 is normalized to be device-neutral or agnostic and is yet transformed into device-specific configuration commands.  An interpreter translates the cable configuration command 494 into the device configuration commands 492 by using the normalized YANG 498. The device configuration command 492 are communicated from the VCAP controller over Netconf protocol).
Therefore, it would have been obvious before the effective filed date of the claimed invention to a person having ordinary skill in the art to modify Moyer to comprise “a Software Defined Network (SDN) controller” taught by Khambatkone.
One of ordinary skilled in the art would have been motivated because it would have enabled to provide the tools that network administrators need to automate configuration tasks across heterogeneous devices in a software-defined network (SDN) (Khambatkone, [0055]).
Regarding claim 13, Moyer-Khambatkone discloses the SDN controller of claim 10, wherein the physical interface comprises a network interface of a switch, router, or server (Moyer, [0004], [0022]:  using this service template, derives vendor-neutral device-configurations required to enable the selected service (e.g., NAT port forwarding configurations, firewall configurations, and host device configuration).

Claims 11-12, 15, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Moyer in view Khambatkone, as applied to claim 10, in further view of Rao D.S. et al. (herein after Rao, US 9,094,299 B1).
Regarding claim 11, Moyer-Khambatkone discloses the SDN controller of claim 10.
However, Moyer-Khambatkone does not disclose wherein the instructions further comprise instructions to: provide the one or more device specific configuration commands and configuration parameters to the network device via the configuration interface.
In an analogous art, Rao discloses wherein the instructions further comprise instructions to: provide the one or more device specific configuration commands and configuration parameters to the network device via the configuration interface (column 10, 56-66:  Control unit 20 includes management interface module 24 by which a client, for example administrator 12 of FIG. 1, directly or remotely, accesses and configures resources within network device 14 and obtains operational information for those resources. In this example, management interface module 24 includes CLI module 28 and NETCONF module 30 that handle requests for establishing, respectively, CLI and NETCONF communication sessions and interpret, respectively, CLI and NETCONF remote procedure calls (RPC), commands, and other instructions on behalf of management daemon module 26).
Therefore, it would have been obvious before the effective filed date of the claimed invention to a person having ordinary skill in the art to modify Moyer-Khambatkone to comprise “wherein the instructions further comprise instructions to: provide the one or more device specific configuration commands and configuration parameters to the network device via the configuration interface” taught by Rao.
One of ordinary skilled in the art would have been motivated because it would have enabled to send commands for device configuration via a management interface (Rao, column 10, 56-66). 

Regarding claim 12, Moyer-Khambatkone discloses the SDN controller of claim 10,
However, Moyer-Khambatkone does not disclose wherein the virtual interface comprises a Virtual Local Area Network (VLAN) interface.
In an analogous art, Rao discloses wherein the virtual interface comprises a Virtual Local Area Network (VLAN) interface (column 17, 44-61:  During the CLI session, management interface module 66 and management daemon module 68 may receive one or more RPC to specify generic (e.g., template) configuration data 76 for the vpn-service. ([edit groups vpn-service-template-group interfaces], cli# set ge-0/0/0 unit 101 encapsulation vlan-bridge, cli# set ge-0/0/0 unit 101 vlan-tags outer 0).
Therefore, it would have been obvious before the effective filed date of the claimed invention to a person having ordinary skill in the art to modify Moyer-Khambatkone to comprise “wherein the virtual interface comprises a Virtual Local Area Network (VLAN) interface” taught by Rao.
One of ordinary skilled in the art would have been motivated because it would have enabled to send commands for device configuration via a management interface (Rao, column 10, 56-66). 

Regarding claim 15, Moyer-Khambatkone discloses the SDN controller of claim 10.
However, Moyer-Khambatkone does not disclose wherein the network device comprises a first network device and the configuration interface comprises a first configuration interface, wherein a second network device has a second configuration interface different from the first configuration interface; wherein the access profile is associated with a physical or virtual interface of the second network device; wherein the instructions further comprise instructions to: determine, based at least in part on the one or more device agnostic attributes of the access profile associated with the second service access point, one or more device specific configuration commands and configuration parameters that conform with the second configuration interface.
In an analogous art, Rao discloses wherein the network device comprises a first network device and the configuration interface comprises a first configuration interface, wherein a second network device has a second configuration interface different from the first configuration interface (Rao, column 5, 40-43: administrator 12 uses device management system 10 or a local workstation to interact directly with a management interface of each of elements 5 using a user interface); wherein the access profile is associated with a physical or virtual interface of the second network device (Rao, column 14, 52-58:  The RPC may include a configuration script identifier as well as values associated with the selected candidate configuration parameters that the configuration script is configured to receive. The format of the RPC is defined by the common API associated with a particular service, for configuring each of elements 5 and network device 14 of network 2); wherein the instructions further comprise instructions to: determine, based at least in part on the one or more device agnostic attributes of the access profile associated with the second service access point, one or more device specific configuration commands and configuration parameters that conform with the second configuration interface (Rao, column 6, 56-61: The configuration scripts executing on each of elements 5 translate these parameter values into unique NETCONF configuration commands that meet the criteria of the schema of the underlying one of elements 5 where the configuration scripts are being executed).
Therefore, it would have been obvious before the effective filed date of the claimed invention to a person having ordinary skill in the art to modify Moyer-Khambatkone to comprise “wherein the network device comprises a first network device and the configuration interface comprises a first configuration interface, wherein a second network device has a second configuration interface different from the first configuration interface; wherein the access profile is associated with a physical or virtual interface of the second network device; wherein the instructions further comprise instructions to: determine, based at least in part on the one or more device agnostic attributes of the access profile associated with the second service access point, one or more device specific configuration commands and configuration parameters that conform with the second configuration interface” taught by Rao.
One of ordinary skilled in the art would have been motivated because it would have enabled to send commands for device configuration via a management interface (Rao, column 10, 56-66). 

Regarding claim 19, Moyer-Khambatkone discloses the SDN controller of claim 10.
However, Moyer-Khambatkone does not disclose wherein the network device comprises a virtual device.
In an analogous art, Rao discloses wherein the network device comprises a virtual device (column 9, 23-30:  For example, control unit 20 of network device 14 may execute modules 24, 26, 34, and 36 as program code with one or more processors. In some examples, network device 14 may execute modules 24, 26, 34, and 36 as one or more virtual machines executing on underlying hardware. Modules 24, 26, 34, and 36 may operate independently or collectively to perform a process or service for network device 14).
Therefore, it would have been obvious before the effective filed date of the claimed invention to a person having ordinary skill in the art to modify Moyer-Khambatkone to comprise “wherein the network device comprises a virtual device” taught by Rao.
One of ordinary skilled in the art would have been motivated because it would have enabled to send commands for device configuration (Rao, column 10, 56-66). 

Claims 14 /are rejected under 35 U.S.C. 103 as being unpatentable over Moyer in view of Khambatkone, as applied to claim 10, in further view of McKeown et al. (US 2004/0261116 A1).
Regarding claim 14, Moyer-Khambatkone discloses the SDN controller of claim 10.
However, Moyer-Khambatkone does not disclose wherein the device agnostic service characteristic comprises a Class of Service (CoS) marking characteristic or a CoS shaping characteristic.
In an analogous art, McKeown discloses wherein the device agnostic service characteristic comprises a Class of Service (CoS) marking characteristic or a CoS shaping characteristic ([1473]:  he VPN provisioning system described herein is vendor-agnostic and enables central or distributed end-to-end VPN provisioning from a single front-end. [1569], [1584]:  The operator enters the QoS parameters, for example traffic marking, congestion avoidance and class-of-service In order to complement the CoS capabilities, MPLS IIP VPN preferably handles the traffic shaping configurations by configuring the PE or the CE egress interfaces and marking the traffic with D-WRED and Generic Traffic Shaping (GTS). ).
Therefore, it would have been obvious before the effective filed date of the claimed invention to a person having ordinary skill in the art to modify Moyer-Khambatkone to comprise “wherein the device agnostic service characteristic comprises a Class of Service (CoS) marking characteristic or a CoS shaping characteristic” taught by McKeown.
One of ordinary skilled in the art would have been motivated because it would have enabled central or distributed end-to-end VPN services provisioning from a single front-end (McKeown, [1473]). 

Claims 16-17 /are rejected under 35 U.S.C. 103 as being unpatentable over Moyer in view of Khambatkone in view Rao, as applied to claim 15, in further view of Thakor (US 2003/0220986 A1).
Regarding claim 16, Moyer-Khambatkone-Rao discloses the SDN controller of claim 15.
However, Moyer-Khambatkone-Rao does not disclose wherein the one or more attributes defining the device agnostic service characteristic are agnostic with respect to a first network operating system executable by the first network device and agnostic with respect to a second network operating system executed by the second network device, wherein the first network operating system is different from the second network operating system.
In an analogous art, Thakor discloses wherein the one or more attributes defining the device agnostic service characteristic are agnostic with respect to a first network operating system executable by the first network device and agnostic with respect to a second network operating system executed by the second network device, wherein the first network operating system is different from the second network operating system ([0020], [0039]:  the schema can include a device-neutral representation of the configuration commands available to a particular class of network devices. For example, a schema could include an XML representation of the command line interface (CLI) commands available to a Cisco router of a particular model and with a particular OS).
Therefore, it would have been obvious before the effective filed date of the claimed invention to a person having ordinary skill in the art to modify Moyer-Khambatkone-Rao to comprise “wherein the one or more attributes defining the device agnostic service characteristic are agnostic with respect to a first network operating system executable by the first network device and agnostic with respect to a second network operating system executed by the second network device, wherein the first network operating system is different from the second network operating system” taught by Thakor.
One of ordinary skilled in the art would have been motivated because it would have enabled to utilize a single, standard configuration format and thereby limit the need for these costly customizations (Thakor, [0041]). 

Regarding claim 17, Moyer-Khambatkone-Rao discloses the SDN controller of claim 15, wherein the one or more attributes defining the device agnostic service characteristic are agnostic with respect to a first vendor of the first network device and agnostic with respect to a second vendor of the second network device, wherein the first vendor is different from the second vendor (Moyer, [0018]:  Service templates provide vendor neutral end-to-end requirements for enabling a particular service within a customer premise network.. The device database 206 maintains device templates 222 for vendor specific devices).  

Claims 18 are rejected under 35 U.S.C. 103 as being unpatentable over Moyer view of Khambatkone in view of Rao, as applied to claim 15, in further view of Zhang et al. (US 2017/0093754 A1).
Regarding claim 18, Moyer-Khambatkone-Rao discloses the SDN controller of claim 15.
However, Moyer-Khambatkone-Rao does not disclose wherein the first network device is allocated to a first tenant of a data center and wherein the second network device is allocated to a second tenant of the data center.
In an analogous art, Zhang discloses wherein the first network device is allocated to a first tenant of a data center and wherein the second network device is allocated to a second tenant of the data center ([0004]-[0006]:  Different network virtualization software provided by different vendors require different commands to configure difference resources such as logical devices and logical services on a logical network. In a multi-tenant environment, each host may host virtual machines of several tenant.  Configuring a logical network becomes a complex task for a network administrator when the logical network of a tenant includes logical devices and services on several different hosts that utilize different virtualization software and different network virtualization software. The agent provides virtual network abstraction by receiving high level commands that are platform agnostic from a network controller and translating the commands into a set of configuration commands that are understood by the particular vendor virtualization software used by the host.).
Therefore, it would have been obvious before the effective filed date of the claimed invention to a person having ordinary skill in the art to modify Moyer-Khambatkone-Rao to comprise “wherein the first network device is allocated to a first tenant of a data center and wherein the second network device is allocated to a second tenant of the data center” taught by Zhang.
One of ordinary skilled in the art would have been motivated because it would have enabled to configure the logical network on different hosts by using commands that are recognized by the particular virtualization software/network virtualization software utilized by the host (Zhang, [0005]). 

Additional References
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Yigit et al., US 2020/0067851 A1: Smart Software Defined Network (SDN) Switch. 
Shaikh al., US 2017/0187607 A1: Data Driven Orchestrated Network using a Light Weight Distributed SDN Controller

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C TURRIATE GASTULO whose telephone number is (571)272-6707. The examiner can normally be reached Monday - Friday 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J Gillis can be reached on 571-272-7952. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.T/Examiner, Art Unit 2446                                                                                                                                                                                                        
/GIL H. LEE/Primary Patent Examiner, Art Unit 2446